UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28107 GILLA INC. (Exact Name of Registrant as Specified in its Charter) Nevada 88-0335710 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 475 Fentress Blvd., Unit L, Daytona Beach, Florida (Address of Principal Executive Offices) (Zip Code) (416)843-2881 Registrant’s telephone number, including area code 15540 Biscayne Blvd., North Miami, Florida, 33160 (Former name, Former Address and Former Fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). o Yesþ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 94,716,775 Common Shares, $0.0002 Par Value, were issued and outstanding as of August 14, 2015. GILLA, INC. INDEX TO UNAUDITED CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS Page PART I - Financial Information Item1. Interim Financial Statements (unaudited) 3 Consolidated Interim Balance Sheets as of June 30, 2015 (Unaudited) and December 31, 2014 (Audited) 3 Unaudited Consolidated Interim Statements of Operations and Comprehensive Loss for the Three and Six Months Ended June 30, 2015 and 2014 4 Unaudited Consolidated Interim Statement of Changes in Shareholders’ Deficiency for the Six Months Ended June 30, 2015 5 Unaudited Consolidated Interim Statements of Cash Flows for the Six Months Ended June 30, 2015 6 Notes to Unaudited Condensed Consolidated Interim Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Disclosure Control and Procedures 29 PART II - Other Information Item1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item3. Defaults Upon Senior Securities 30 Item4. Mine Safety Disclosures 30 Item5. Other Information 31 Item 6. Exhibits 31 SIGNATURES 32 2 Gilla Inc. Consolidated Interim Balance Sheets (Amounts expressed in US Dollars) June 30, December 31, (unaudited) (audited) ASSETS Current assets Cash $ $ Accounts receivable Inventory (note 6) Prepaid expenses and vendor deposits Total current assets Long term assets Property and equipment (note 7) Website development (note 8) Total long term assets Total assets $ $ LIABILITIES Current liabilities Accounts payable $ $ Accrued liabilities Deferred revenue - Accrued interest - related parties (note 16) Loans from shareholders (note 9) Due to related parties (note 16) Credit facility (note 10) Total current liabilities Long term liabilities Loan from shareholders (note 9) - Due to related party (note 16) - Convertible debentures (note 12) Total long term liabilities Total liabilities Going concern (note 2) Related party transactions (note 16) Commitments and contingencies (note 17) Subsequent events (note 20) STOCKHOLDERS’ DEFICIENCY Common stock (note 13) $ $ Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements 3 Gilla Inc. Unaudited Consolidated Interim Statements of Operations and Comprehensive Loss (Amounts expressed in US Dollars) For the Three Months Ended June 30, For the Three Months Ended June 30, For the Six Months Ended June 30, For the Six Months Ended June 30, Sales revenue $ Cost of goods sold Gross profit (loss) ) Consulting revenue - - Operating expenses Administrative Consulting fees - related parties (note 16) Depreciation and amortization Total operating expenses Loss from operations ) Other income (expenses): Foreign exchange ) Gain (loss) on loan receivable written off (note 5) - - - Loss on settlement of account receivable ) - ) - Gain (loss) on settlement of debt - ) Amortization of debt discount ) Interest expense, net ) Total other expenses ) Net loss before income taxes ) Income taxes - Net loss $ ) $ ) $ ) $ ) Loss per weighted average number of shares outstanding (basic and diluted) $ ) $ ) $ ) $ ) Weighted average number of shares outstanding (basic and diluted) Comprehensive loss: Net loss $ ) $ ) $ ) $ ) Foreign exchange translation adjustment ) ) ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements 4 Gilla Inc. Unaudited Consolidated Interim Statement of Changes in Stockholders’ Deficiency (Amounts expressed in US Dollars) Common Stock Additional Paid-In Accumulated Accumulated Other Comprehensive Total Stockholders’ Shares Amount Capital Deficit Income Deficiency Balance, December 31, 2014 $ $ $ ) $ $ ) Common shares issued for settlement of interest payable on convertible debentures at $0.15 per share 1 - - Common shares issued for settlement of interest payable on convertible debentures to a director of the Company at $0.15 per share - - - Common shares issued for conversion of convertible debentures at $0.07 per share - - Common shares issued for conversion of convertible debentures to a director of the Company at $0.07 per share 45 Common shares issued for settlement of consulting fees at $0.11 60 - - Common shares issued for settlement of marketing costs at $0.15 82 - - Gain on common shares issued for settlement of marketing costs - - ) - - ) Stock based compensation - Foreign currency translation gain - Net loss - - - ) - ) Balance, June 30, 2015 $ $ $ ) $ $ ) The accompanying notes are an integral part of these unaudited condensed consolidated interim financial statements 5 Gilla Inc. Unaudited Consolidated Interim Statements of Cash Flows (Amounts Expressed in US Dollars) For the Six Months Ended June 30, For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES : Net loss $ ) $ ) Items not requiring an outlay of cash Depreciation Amortization - (Gain) on loan receivable written-off - ) Stock based compensation Amortization of debt discount (Gain) loss on settlement of debt ) Loss on settlement of account receivable - Common shares issued for services Changes in operating assets and liabilities Accounts receivable Funds held in trust - Prepaid expenses and vendor deposits ) Inventory ) Accounts payable Accrued liabilities ) Deferred revenue - Related party payables Accrued interest-related party ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Trademark - ) Website development - ) Net cash used in investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES: Net cash acquired from Drinan Marketing Ltd. - Net repayment of credit facility ) - Loans to subsidiary prior to acquisition - ) Shareholder loan received (paid) Net proceeds from (repayments to) related parties ) Repayment of related party note payable - ) Proceeds from sale of convertible debentures - Proceeds from common share subscriptions - Net cash provided by financing activities Effect of exchange rate changes on cash ) Net increase in cash ) ) Cash at beginning of period Cash at end of period $ $ Supplemental Schedule of Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes $
